DETAILED ACTION

Status
This communication is in response to a “national stage” application filed in the U.S.A. on February 19, 2020 (hereinafter “371 Date”).  In a Preliminary Amendment filed on February 19, 2020, Applicant amended Claims 5-7 and cancelled Claim 10.  Therefore, Claims 1-9 are pending and presented for examination.  Of the pending claims, Claims 1, 8 and 9 are independent claims.

The present application (U.S. App. No. 16/640,275) and its parent applications were all filed after March 16, 2013, and therefore, this application is being examined under the first inventor to file (FITF) provisions of the America Invents Act (AIA ).

Examiner notes that U.S. Patent Application Publication No. 2020/0364752 of OKAMOTO et al. (hereinafter “Okamoto”) corresponds to this U.S. patent application no. 16/640,275.


Priority/Benefit Claim
This patent application (i.e., U.S. App. No. 16/640,275) is a U.S. national stage application of PCT application number PCT/JP2018/009927 having a priority filing date of 3/14/2018 (PCT filing date), which appears to claim foreign priority to Japanese Patent Application No. 2017-162610 having a Japanese filing date of August 25, 2017.  A certification document for Japanese Patent Application No. 2017-162610 was received electronically on February 19, 2020 (i.e., “371 Date”).

No claim(s) for domestic benefit exists in this application other than this case having National Stage entry from a PCT application.


Information Disclosure Statement
Examiner notes MPEP § 2001.06(b): “prior art references from one application must be made of record in another subsequent application if such prior art references are ‘material to patentability’ of the subsequent application”. 

Examiner notes 37 C.F.R. 1.56, which states that each inventor named in the application has a duty to disclose information material to patentability.

Claim Interpretations
The following is a quotation of 35 U.S.C. 112(f) of the America Invents Act (AIA ):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:



Claims in this application are given their broadest reasonable interpretation (BRI) using the plain meaning of the claim language in light of Applicant’s specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) of the AIA  is invoked. 

As explained in MPEP § 2181, subsection I, a claim limitation that meets the following three-prong test will be interpreted under AIA  35 U.S.C. 112(f):
(A)	the claim limitation recites the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Although not recited in Applicant’s original set of claims, it may be worth being mindful that use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with AIA  35 U.S.C. 112(f).  The presumption that the claim limitation is interpreted under AIA  35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Like in this patent application, absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated under AIA  35 U.S.C. 112(f).  The presumption that the claim limitation is not interpreted under AIA  35 U.S.C. 112(f) is rebutted when the Williamson v. Citrix Online, LLC, 792 F.3d 1348 (Fed. Cir. June 16, 2015) (en banc).

Claim limitations in this application that recite the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) of the AIA  except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under AIA  35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) of the AIA  because the claim limitation(s) uses a generic placeholder (e.g., “…unit”… and “…unit”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a “display device specifying unit” as recited in Claims 1, 6 and 7; a “display timing determination unit” as recited in Claims 1, 6 and 7; and a “person specifying unit” as recited in Claims 2-5.  See Williamson v. Citrix Online, LLC, 792 F.3d 1339 (Fed. Cir. June 16, 2015) (en banc).

Because these claimed “unit” limitations are being interpreted under 35 U.S.C. 112(f) of the AIA , they are being interpreted to cover corresponding structure described (if available) in the specification as performing the claimed function, and equivalents thereof.

If Applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), Applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b) of the America Invents Act (AIA ):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  “A claim is indefinite when it contains words or phrases whose meaning is unclear” (MPEP § 2173.05(e)).  

Claims 1-7 are indefinite under § 112(b) because each of the "unit" elements that comprise the claimed subject matter is a claim limitation invoking 35 U.S.C. 112(f) of the AIA  because the unit claim elements recite function but fail to recite sufficiently definite structure, material or acts to perform that function in accordance with MPEP § 2181.  More specifically, each of recited "unit" elements recited in Claims 1-7 is being used as a substitute for “means” as a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; each of the generic placeholders (i.e., “display device specifying unit” as recited in Claims 1 and 6-7; “display timing determination unit” as recited in Claims 1 and 6-7; as well as “person specifying unit” as recited in Claims 2-5) is modified by functional language (i.e., to specify, to determine, specifies, detects and determines) and each of the generic placeholders (i.e., “display device specifying unit”, “display timing determination unit” and “person specifying unit”) is not modified by sufficient structure, material, or acts for performing the claimed function.  See MPEP § 2181 and Williamson v. Citrix Online, LLC, 792 F.3d 1339 (Fed. Cir. June 16, 2015) (en banc).  Examiner notes that paragraph [0028] of U.S. Patent Application Publication No. 2020/0364752 (“Okamoto”), which corresponds to this application, mentions that “storefront device 1 reads and executes a storefront management program…. with the functions of …a Okamoto at paragraph [0028]); however, Examiner notes that “[c]laiming a processor to perform a specialized function without disclosing the internal structure of the processor in the form of an algorithm, results in claims that exhibit the ‘overbreadth inherent in open-ended functional claims’” as the Federal Circuit stated in Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 85 USPQ2d 1654, (Fed. Cir. 2008).  Examiner has rebutted the presumption that 35 U.S.C. 112(f) is not invoked since each of the generic placeholders (i.e., “display device specifying unit”, “display timing determination unit” and “person specifying unit”) recites function but fails to recite sufficiently definite structure, material or acts to perform that function as required under MPEP § 2181.  Consequently, Claims 1-7 invoking 35 U.S.C. 112(f) is indefinite and rejected under § 112(b) of the AIA .  See Default Proof Credit Card System, Inc. v. Home Depot U.S.A., Inc., 412 F.3d 1291, 75 USPQ2d 1116 (Fed. Cir. 2005) (“The inquiry under [35 U.S.C.] § 112, ¶ 2, does not turn on whether a patentee has ‘incorporated by reference’ material into the specification relating to structure, but instead asks first ‘whether structure is described in the specification, and, if so, whether one skilled in the art would identify the structure from that description.’ ”).  Appropriate corrections/clarifications are required.

Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If Applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:

(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification” (MPEP § 2111).  In view of this standard and based upon consideration of all of the relevant factors with respect to each claim as a whole, Claims 1-9 are rejected as ineligible subject matter under 35 U.S.C. 101.

Step 1:  Under Step 1 enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014), Claims 1-8 each encompass software per se, which is ineligible subject matter under 35 U.S.C. 101.  Each of independent Claims 1 and 8 encompasses a set of “…units…” — Examiner notes that “a storefront device” of the recited system of Claim 8, may be no more than the subject matter of “A storefront device comprising… unit…; and …unit….” as recited in Claim 1.  However, the broadest reasonable interpretation of a claim drawn to only “units” covers software per se in view of, for example, Figure 4 of Applicant’s drawings/disclosure as published in U.S. Patent Application Publication No. 2020/0364752 (“Okamoto”), which corresponds to this patent application, and paragraph [0028] of Okamoto.  For example, specification paragraph [0028] of Okamoto mentions that a “mentions that device 1 reads and executes a storefront management program…. with the functions of …a person specifying unit 15, a display device specifying unit 16, a display timing determination unit 17…” (e.g., Examiner underlining emphases added to Okamoto at paragraph [0028])” (e.g., Okamoto at specification paragraph [0028]).  Based upon consideration of all of the relevant factors with respect to each claim as a whole, Examiner understands that “a unit…”, as recited in Applicant’s pending claims, encompasses software per se.  Software per se is not considered to be included in any of the listed statutory classifications.  Since Claims 1-8 encompass software per se, Claims 1-8 are rejected under 35 U.S.C. 101 as being drawn to non-statutory subject matter.  Claims 2-7 depend directly from independent Claim 1, but do not resolve the above issues and inherit the deficiencies of independent Claim 1; therefore, Claims 2-7 are rejected under 35 U.S.C. 101.  

Step 2A:  Claims 1-9 are rejected under § 101 because Applicant’s claimed subject matter is directed to an abstract idea without significantly more.  The rationale for this finding is that Applicant’s claims recite specifying where to display sales management information to a subject person and determining when to display this information to the person as more particularly recited in the pending claims save for recited (non-abstract claim elements): 
 a processing subject person (e.g., a human shopper);  a display device specifying unit (e.g., software program);  a display device for displaying (e.g., LCD display);  a display timing determination unit (e.g., software program);  (only Claims 2-5) a person specifying unit (e.g., software program);  (only Claim 5) an image in which one or a plurality of people appear;  (only Claim 6) a touch sensor provided on the display device to detect touch;  (only Claim 7) a motion sensor sensing motions of people; and  (only Claim 8) a configured storefront device.    However, specifying where to display sales management information to a subject person and determining when to display this information to the person, as currently recited in the pending claims and further explained below, is within a certain method of organizing human activity — (i) fundamental economic principle or practice; (ii) commercial interaction (including advertising, marketing or sales activities or behaviors; business relations); and/or (iii) managing personal behavior or relationships/interactions between people.  MPEP 2106.04(a)(2)(I) provides examples of “fundamental economic principles or practices” and MPEP 2106.04(a)(2)(II)(A)-(B) provides additional discussion and examples of commercial or legal interactions.  This judicial exception (i.e., abstract idea exception) is not integrated into a practical application because each claim as a whole, having the combination of additional elements beyond the judicial exception(s), does not integrate the exception into a practical application of the exception and, therefore, the pending claims are “directed to” a judicial exception under where to display sales management information to a subject person and determining when to display this information to the person.  SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, 2018 U.S. App. LEXIS 12590, Slip. Op. 13 (Fed. Cir. May 15, 2018) (“What is needed is an inventive concept in the non-abstract realm.”).  Applicant’s additional elements, taken individually and in combination, do not appear to be integrated into a practical application since they embody mere instructions to implement the abstract idea on a computer or mere use of a computer as a tool to perform the abstract idea, do no more than generally linking the use of the abstract idea to a particular technological environment or field of use (e.g., a network of units and display devices), and amount to no more than combining the abstract idea with insignificant extra-solution activity of a subject person acquiring merchandise in a storefront environment.  For the reasons discussed above, Applicant’s pending claims are directed to an abstract idea that is not integrated into a practical application.

Step 2B:  Under Step 2B enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014), Applicant’s instant claims do not recite limitations, taken individually and in combination, that are sufficient to amount to “significantly more” than the abstract idea because Applicant’s claims do not recite, as further explained in detail below, an improvement to another technology or technical field, an improvement to the functioning of a computer itself, an application with or by a particular machine, a transformation or reduction of a particular article to a different state or thing, unconventional steps confining the claim to a particular useful application, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Examiner notes that Claim 9 is drawn to a method; however, the method steps do not recite, require, or indicate implementation by a particular machine since none of limitations recited in Applicant’s method claim is performed by any computer or processing device.  Even if a computer/machine was implied, Applicant’s claim limitations taken individually and in combination would be merely instructions to implement the abstract idea on a computer and would require no more than generally linking the use of an abstract idea to a particular technological environment or field of use, and having the abstract idea combined with ‐17; see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); see Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014); and see Mayo Collaborative Serv. v. Prometheus Labs., Inc., 566 U.S. __, 132 S.Ct. 1289, 101 USPQ2d 1961 (2012)}, and each of the steps of specifying, determining and detecting encompasses a data recognition/inquiry function or retrieving function performed by virtually all general purpose computers {see Content Extraction and Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343, 113 U.S.P.Q.2d 1354 (Fed. Cir. 2014), hereinafter “Content Extraction”, for data recognition).  Employing well-known computer functions individually and in combination to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the computer-implemented abstract idea in Flook (Parker v. Flook, 437 U.S. 584, 19 U.S.P.Q. 193 (1978)) to petrochemical and oil-refining industries was insufficient.  For the reasons discussed above, Applicant’s pending claims do not satisfy Step 2B enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).

Consequently, based upon consideration of all of the relevant factors with respect to each claim as a whole, Claims 1-9 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  For information regarding 35 U.S.C. 101, please see Subject Matter Eligibility (SME) guidance and instructional materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and updates regarding SME under 35 U.S.C. 101.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph(s) of AIA  35 U.S.C. 102 that form(s) the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5 and 7-9 are rejected under America Invents Act (AIA ) 35 U.S.C. § 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2018/0165711 of Montemayor et al. (hereinafter “Montemayor”).

Regarding Claim 1, Montemayor discloses a storefront device comprising: a display device specifying unit configured to specify, among a plurality of display devices, a display device for displaying sales management information indicating merchandise acquired in a storefront by a processing subject person detected in the storefront (e.g., a display unit specifying or selecting a display to display product information to a shopper or person detected in a store  —  “a ‘smart’ product display system…learning consumer shoppers' behaviors…as well as interacting with shoppers…in real-time…. actively measuring inventory on the shelf” —Montemayor at ¶ [0005]; “continuously sense and make records of its surroundings, including the shoppers near or at the unit and products being removed from shelves of the unit” —Montemayor at ¶ [0043]; “display appropriate messaging…in those displays shelf-by-shelf” —Montemayor at ¶ [0044]; “any event types may be programmed…. These events may also include feedback events in response to shoppers picking up a product from the shelf.” —Montemayor at ¶ [0052]; “multimedia displayed…could be triggered based on detecting…what product is selected by a shopper” —Montemayor at ¶ [0044]; “tracking product stock removal by shoppers” —Montemayor at ¶ [0048]; and Montemayor at ¶¶ [0008], [0030], [0035] and [0052]); and 
a display timing determination unit configured to determine a timing at which the sales management information is to be displayed on the specified display device (e.g., a determination unit determining when to display the product information to the shopper/person  —  “display system to interact with shoppers…that are in close proximity” —Montemayor at ¶ [0006]; “a ‘smart’ product display system capable of learning consumer shoppers' behaviors and preferences, as well as interacting with shoppers…in real-time” —Montemayor at ¶ [0005]; “material displayed…can be selected Montemayor at ¶ [0029]; Figures 1A and 1B of Montemayor; as well as Montemayor at ¶¶ [0029]–[0030] and [0044]–[0046]).

2, Montemayor discloses the storefront device according to claim 1, comprising: a person specifying unit configured to specify, as the processing subject person, a person positioned within a prescribed range from one of the plurality of display devices (e.g., “display system to interact with shoppers…that are in close proximity” —Montemayor at ¶ [0006]; and Montemayor at ¶¶ [0026] and [0045]–[0046]).

Regarding Claim 3, Montemayor discloses the storefront device according to claim 2, wherein the person specifying unit specifies, as the processing subject person, a person who is closest to the display device among people positioned within the prescribed range (e.g., Montemayor at ¶¶ [0026] and [0045]–[0046]; and “distance measuring sensors” —Montemayor at ¶ [0046]).

Regarding Claim 4, Montemayor discloses the storefront device according to claim 2, wherein the person specifying unit specifies, as the processing subject person, a person who is closest to a merchandise shelf on which the display device is provided among people positioned within the prescribed range (e.g., Montemayor at ¶¶ [0026] and [0045]–[0046]; and “distance measuring sensors” —Montemayor at ¶ [0046]).

Regarding Claim 5, Montemayor discloses the storefront device according to claim 2, wherein: the person specifying unit specifies the processing subject person based on feature information of the person obtained from an image, captured by an image capture device, in which one or a plurality of people appear (e.g., Montemayor at ¶¶ [0026], [0028], [0045] and [0047]).

Regarding Claim 7, Montemayor discloses the storefront device according to claim 1, wherein: the display device specifying unit detects a gesture requesting display on the display device based on information obtained from a motion sensor sensing motions of people, and specifies, as the display device on which the sales management information is to be displayed, the display device on which display was requested by the gesture (e.g., “multimedia displayed…could be triggered based on detecting…what product is selected by a shopper” —Montemayor at ¶ [0044]; “display appropriate messaging…in those displays shelf-by-shelf” —Montemayor at ¶ [0044]; “any event types may be programmed…. These events may also include feedback events in response to shoppers picking up a product from the shelf” —Montemayor at ¶ [0052]; “tracking product stock removal by shoppers” —Montemayor at ¶ [0048]; and Montemayor at ¶¶ [0028], [0030], [0032] and [0052]); and 
when the gesture requesting display on the display device is detected based on information obtained from the motion sensor, the display timing determination unit determines that the timing has arrived for displaying the sales management information on the display device on which the display was requested by the gesture (e.g., “multimedia displayed…could be triggered based on detecting…what product is selected by a shopper” —Montemayor at ¶ [0044 “any event types may be programmed…. These events may also include feedback events in response to shoppers picking up a product from the shelf” —Montemayor at ¶ [0052]; ]; “display appropriate messaging…in those displays shelf-by-shelf” —Montemayor at ¶ [0044]; “display system to interact with shoppers…that are in close proximity” —Montemayor at ¶ [0006]; “a ‘smart’ product display system capable of learning consumer shoppers' behaviors and preferences, as well as interacting with shoppers…in real-time” —Montemayor at ¶ [0005]; “material displayed…can be selected based on…time of day…and also on pre-programmed reaction to specific shoppers standing in front of the product display system” —Montemayor at ¶ [0029]; as well as Montemayor at ¶¶ [0029]–[0030] and [0044]–[0046]).

8, Montemayor discloses a storefront device configured to perform respective processes/steps as recited in Claim 1, and therefore, Claim 8 is rejected on the same basis(es) as applied above with respect to the storefront device recited in Claim 1.

Regarding Claim 9, Montemayor discloses a storefront management method comprising respective processes/steps as recited in Claim 1, and therefore, Claim 9 is rejected on the same basis(es) as applied above with respect to independent Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 (AIA ) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under AIA  35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0165711 of Montemayor et al. (hereinafter “Montemayor”) in view of U.S. Patent Application Publication No. 2008/0077422 of Dooley et al. (hereinafter “Dooley”).

Regarding Claim 6, Montemayor discloses the storefront device according to claim 1, wherein: 
when a sensor provided on the display device detects physical presence of a person, the display device specifying unit specifies the display device on which the sensor is provided as the display device on which the sales management information is to be displayed (e.g., “continuously sense…shoppers near or at the unit and products being removed from shelves of the unit” —Montemayor at ¶ [0043]; “sensors detect multiple consumers” —Montemayor at ¶ [0032]; “any event types may be programmed…. These events may also include feedback events in response to shoppers picking up a product from the shelf” —Montemayor at ¶ [0052]; “detect several aspects of consumer shoppers in the vicinity of the product display system 100, such as…information of consumers engaging with the product display system 100” —Montemayor at ¶ [0028]; “displayed material may be…targeted to a certain age group or gender of shoppers, as detected by…sensors of as smart product display system” —Montemayor at ¶ [0029];“a ‘smart’ product display system…interacting with shoppers…in real-time —Montemayor at ¶ [0005]; “multimedia displayed…could be triggered based on detecting” —Montemayor at ¶ [0044]; “ “display appropriate messaging…in those displays shelf-by-shelf” —Montemayor at ¶ [0044]; and Montemayor at ¶¶ [0008], [0030], [0035] and [0052]); and 
when the sensor detects the physical presence of the person, the display timing determination unit determines that the timing has arrived for displaying the sales management information on the display device on which the sensor is provided (e.g., “display system to interact with shoppers…that are in close proximity” —Montemayor at ¶ [0006]; “multimedia displayed…could be triggered based on detecting” —Montemayor at ¶ [0044]; “displayed material may be…targeted to…shoppers…as detected by…sensors” —Montemayor at ¶ [0029];“ “a ‘smart’ product display system capable of learning consumer shoppers' behaviors and preferences, as well as interacting with shoppers…in real-time” —Montemayor at ¶ [0005]; “material displayed…can be selected based on…time of day…and also on pre-programmed reaction to specific shoppers standing in front of the product display system” —Montemayor at ¶ [0029]; Figures 1A and 1B of Montemayor; as well as Montemayor at ¶¶ [0029]–[0030] and [0044]–[0046]), but Montemayor fails to explicitly disclose the sensor that detects physical presence of a person as including a touch sensor that detects touch as the physical presence of the person.  However, Dooley teaches a display displace device located within a store such as on a shelf of a supermarket (e.g., Claim 4 of Dooley; “Shelf-display devices…can be configured to be placed on point of purchase shelving in super markets” —Dooley at ¶ [0005]; and Dooley at ¶ [0003]), determining presence of a person in a vicinity of a display device in a store (e.g., Abstract of Dooley) and a sensor that detects physical presence of a person as including a touch sensor detecting touch of a person to detect physical presence of the person (e.g., “video display device, attachable to shelving, that provides an automated…display with an improved motion sensing and activation feature” —Dooley at ¶ [0010]; “a capacitive or resistive touch-screen type display device that permits user selection by touching a portion(s) of the screen” —Dooley at ¶ [0044]; and “a button or a touch screen needs to be contacted to awaken the display device 100” —Dooley at ¶ [0069]).  Therefore, it would have been obvious to one skilled in the art, at the time of the applicant’s invention, to incorporate the sensor that detects physical presence of a person as including a touch sensor that detects touch as the physical presence of the person, as taught by Dooley, into the method/system disclosed Montemayor, which is directed toward using sensors to detect physical presence of a person such as, for example, for detecting which shelf in a store that a consumer is located at and physically touching (e.g., Montemayor at ¶¶ [0025] and [0032]), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).


Classification Information
Examiner notes CPC subclasses G08B 13/1481; G06K 9/00771 and G06K 9/00335
regarding Applicant’s disclosure in this case.

CPC Information for G08B 13/1481
CPC CODE
INFO
G
PHYSICS
 
INSTRUMENTS
G08
SIGNALING
G08B
SIGNALING OR CALLING SYSTEMS; ORDER TELEGRAPHS; ALARM SYSTEMS
G08B13/00
Burglar, theft or intruder alarms
G08B13/02
• Mechanical actuation
G08B13/14
• • by lifting or attempted removal of hand-portable articles
G08B13/1481
• • • {with optical detection}


CPC Information for G06K 9/00771
CPC CODE
INFO
G
PHYSICS
 
INSTRUMENTS
G06
COMPUTING; CALCULATING; COUNTING
G06K
GRAPHICAL DATA READING (image or video recognition or understanding G06V); PRESENTATION OF DATA; RECORD CARRIERS; HANDLING RECORD CARRIERS
G06K9/00
Methods or arrangements for recognizing patterns (methods or arrangements for graph-reading or for converting the pattern of mechanical parameters, e.g. force or presence, into electrical signals G06K11/00; image or video recognition or understanding G06V; speech recognition G10L15/00)
G06K9/00624*
• {Recognizing scenes, i.e. recognition of a whole field of perception; recognizing scene-specific objects (image retrieval G06F16/50; video retrieval G06F16/70; image analysis and image segmentation, e.g. pixel labelling G06T7/00; alarm systems G08B; traffic control G08G; pictorial communication H04N)}
G06K9/00771*
• • {Recognizing scenes under surveillance, e.g. with Markovian modelling of scene activity (G06K9/00785 takes precedence; recognition of movements or behavior G06K9/00335; motion analysis using general image processing G06T7/20; intruder alarms using image scanning and comparing systems G08B13/194; circuitry for movement detection and estimation for pictorial communication H04N5/144; closed circuit television systems H04N7/18)}


CPC Information for G06K 9/00335
CPC CODE
INFO
G
PHYSICS
 
INSTRUMENTS
G06
COMPUTING; CALCULATING; COUNTING
G06K
GRAPHICAL DATA READING (image or video recognition or understanding G06V); PRESENTATION OF DATA; RECORD CARRIERS; HANDLING RECORD CARRIERS
G06K9/00
Methods or arrangements for recognizing patterns (methods or arrangements for graph-reading or for converting the pattern of mechanical parameters, e.g. force or presence, into electrical signals G06K11/00; image or video recognition or understanding G06V; speech recognition G10L15/00)
G06K9/00335*
• {Recognizing movements or behavior, e.g. recognition of gestures, dynamic facial expressions; Lip-reading (using movements or postures of body parts for inputting data to a computer G06F3/00; static facial expressions G06K9/00221; recognition of scene events G06K9/00624; analysis of movement G06T7/20; lip-reading assisted speech recognition G10L15/24)}



Conclusion
The following references are considered pertinent to Applicant's disclosure, and are being made of record albeit the references are not relied upon as a basis for rejection in this Office action:
U.S. Patent Application Publication No. 2016/0328767 of Bonner et al. (hereinafter “Bonner”) for “controlling shelf display units and for graphically presenting information on shelf display units…. and update a graphical output of the one or more display units…in response to identifying the one or more display units to update.” —Abstract of Bonner.
U.S. Patent Application Publication No.  2016/0247219 of Herb Sorensen (hereinafter “Sorensen”) for “merchandise displays 7 … located inside a shopping environment 1 in the physical merchant store, with terminals 4 … located in the physical merchant store adjacent to or in proximity to each merchandise display 7. The merchandise displays 7 may be arranged in varied locations throughout the store 1. The merchandise displays 7 may include shelves 6 and bazaar displays 5…or endcap displays, point of purchase displays, refrigerated shelving, service counters, etc.” —Sorensen at ¶ [0017].
U.S. Patent Application Publication No. 2016/0203499 of YAMASHITA et al. (hereinafter “YAMASHITA”) corresponding to U.S. Application No. 14/916705 for “A customer behavior analysis system (10) includes an image information acquisition unit (11) that acquires input image information on an image taken of a presentation area where a product is presented to a customer, an action detection unit (12) that detects whether the customer is holding the product and looking at an identification display of the product based on the input image information, and a customer behavior analysis information generation unit (13) that generates customer behavior analysis information containing a relationship between a result of the detection and a purchase result of the product by the customer. This enables to analyze the more detailed behavior of a customer” — Abstract of YAMASHITA
Japanese Publication No.  JP 2013-238973, which published on Nov. 28, 2013 and lists “NEC CORP” as an Applicant.
Japanese Publication No.  JP 2004-295240 dated October 2004 as “Document 1” in international search report (ISR).
Japanese Publication No.  JP 2017-010453 dated January 2017 as “Document 2” in international search report (ISR).
U.S. Patent Application Publication No. 2021/0304256 of ISHIDA et al. (hereinafter “Ishida”) for “…example of FIG. 10, information of a time at which a customer looks at a product, a time period in which a customer looks at a product, a distance between a customer and a product (which may be the information collection devices 122 or the product display shelf 121), attributes of a customer, such as gender, age, and the like, whether or not a customer picks up a product, whether or not a customer returns a picked-up product to the product display shelf 121, and the like is collected for each product” —Ishida at ¶ [0150] and Figure 10 of Ishida;
U.S. Patent Application Publication No. 2021/0073554 as corresponding to a related NEC application.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mathew Syrowik whose telephone number is 313-446-4862.  The examiner can normally be reached on Monday through Thursday 7:30 AM to 6:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 517-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Mathew R. Syrowik/Primary Examiner, Art Unit 3682